Citation Nr: 9914205	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an increased rating for ischemic heart 
disease, currently evaluated as 60 percent disabling.

2. Entitlement to service connection for cerebrovascular 
accident.

3. Entitlement to service connection for hypertension and 
arteriosclerosis.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had honorable USAFFE service from November 1, 
1941 to June 1945 and from July 1945 to February 1946.  The 
veteran was a prisoner of war (POW) from April 10, 1942 to 
July 3, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.

The issue of an increased rating for ischemic heart disease, 
currently evaluated as 60 percent disabling, will be 
discussed in the REMAND portion of the decision.


FINDINGS OF FACT

1. There is no competent medical evidence of record 
demonstrating that the veteran's current cardiovascular 
accident is related to his military service or any 
incident thereof.

2. There is no competent medical evidence of record 
demonstrating that the veteran's current hypertension and 
arteriosclerosis are related to his military service or 
any incident thereof.


CONCLUSIONS OF LAW

1. The claim of service connection for cardiovascular 
accident is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim of service connection for hypertension and 
arteriosclerosis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for cerebrovascular 
accident, hypertension and arteriosclerosis.  In the interest 
of clarity, the Board will first briefly discuss the 
pertinent law and VA regulations.  The factual background of 
this case will then be reviewed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Relevant law and regulations

Service connection

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for chronic disabilities, including brain hemorrhage, 
arteriosclerosis and hypertension, if such are shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain listed diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(c).  Such 
diseases do not include cardiovascular disease.  (Beriberi 
heart disease, which covers ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity, is included in the list of POW presumptive 
diseases).

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1998).

Well groundedness of the claim

Except when otherwise provided by the Secretary in accordance 
with the provisions of this title, a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA Benefit System requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the issue presented 
in an application for service-connected disability is factual 
in nature, e.g., where an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a).  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claimant cannot meet the burden imposed by § 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under § 
5107.  Moray v. Brown, 5 Vet. App. 211 (1993). The veteran's 
obligation to present a well-grounded claim or plausible 
claim requires that evidence of medical causality or other 
evidence in support of the claim be presented.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).

Factual background

An affidavit for Philippine Army personnel dated in February 
1946 does not reflect that the veteran ever complained of or 
was treated for cerebrovascular accident, hypertension or 
arteriosclerosis in service.

The veteran underwent a VA examination in April 1975.  He was 
diagnosed with, inter alia, hypertensive and arteriosclerotic 
heart disease.

A medical certificate dated in August 1989 from private 
physician Vicente N. Sta. M. reflects that the veteran was 
diagnosed with, inter alia, beriberi and heart insufficiency 
since 1949.

At a January 1992 VA examination, the veteran had a blood 
pressure reading of 190/90.  Remarks pertaining to the 
cardiovascular system are illegible.

The veteran underwent a VA POW protocol examination in March 
1995.  X-rays of the veteran's chest showed, inter alia, 
arteriosclerosis with slight transverse cardiomegaly.  The 
pertinent diagnoses were hypertensive arteriosclerotic heart 
disease and cardiomegaly secondary to AV bloc.

A private medical report of G. M.-C., M.D. dated in February 
1996 reflects that the veteran was treated for hypertension, 
cerebrovascular accident with left hemiparesis and myocardial 
ischemia.

The veteran underwent a VA cardiovascular examination in 
March 1996.  The veteran gave a history of hypertension since 
1995 with uncontrolled blood pressure in spite of medication, 
status post cerebrovascular accident with left hemiparesis in 
January 1996 with vague chest pains.  X-rays showed 
arteriosclerotic cardiovascular disease with slight 
transverse cardiomegaly, grossly unchanged.  The diagnosis 
was hypertensive arteriosclerotic heart disease, not in 
failure, status post cerebrovascular accident with left 
hemiparesis.

A private medical report of T. C. N., M.D. dated in January 
1997 reflects that the veteran had been diagnosed with the 
following disabilities:  myocardial ischemia, heart failure, 
paralysis of the left side secondary to cerebrovascular 
disease and hypertension.

The veteran underwent a VA heart examination in July 1997.  
X-rays showed arteriosclerotic cardiovascular disease.  He 
was diagnosed with hypertensive arteriosclerotic heart 
disease secondary to AV block and status post cerebrovascular 
accident with left hemiparesis.  

Analysis

In order for a claim to be well-grounded, there must be 
 competent evidence of 
(1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and 3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

There is no medical or other competent evidence on file 
showing that the veteran required or received treatment for 
cerebrovascular accident, hypertension or arteriosclerosis at 
any time prior to April 1975.  This includes the period prior 
to when he entered the military, the period while he was in 
the military, the one-year presumptive period after he was 
discharged from the military, and the ensuing years as well.  
Similarly, there is no medical or other competent evidence 
linking the onset of any of those conditions to his service 
in the Philippine Army, including his status as a POW, or to 
his service connected ischemic heart disease.  

The Court has held that "[i]n the absence of competent 
medical evidence of a . . . causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In this instance, the veteran has proffered only 
his lay assertions that he is entitled to service connection 
for cerebrovascular accident, hypertension and 
arteriosclerosis.  

The sole support for the veteran's claim is his own lay 
opinion that his claimed disabilities are related to his 
service.  Where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board concludes that service connection is not warranted 
for cerebrovascular accident, hypertension and/or 
arteriosclerosis under any possible basis, namely, that the 
conditions were incurred while the veteran was in the 
military, were aggravated while he was in service, were 
manifest to a compensable degree within the one-year 
presumptive period after service, or were proximately due to 
or the result of a service-connected condition.  The Board 
additionally notes that while the veteran was a POW for over 
thirty days, none of the disabilities for which service 
connection is sought are included in the presumptive diseases 
specific to former prisoners of war set forth at 38 C.F.R. 
§ 3.309 (c).  

In summary, there is no medical evidence of incurrence or 
aggravation of a disease or injury in service or of any link 
between the claimed disabilities and service.  Therefore, the 
second and third Caluza prongs have not been satisfied, and 
the veteran's claims of entitlement to service connection for 
a cerebrovascular accident, hypertension and arteriosclerosis 
are not well-grounded.  For the reasons and bases stated 
above, the Board finds that the veteran's claims of 
entitlement to service connection for cerebrovascular 
accident, hypertension and arteriosclerosis are not well 
grounded.  The claims of entitlement to service connection 
for these disabilities are therefore denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that the veteran has been accorded ample opportunity to fully 
present his claim, and any error by the RO in the 
adjudication of the claim on a broader basis that that 
applied by the Board could not be prejudicial.

Although where claims are not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  In this case, the RO fulfilled its obligation 
under § 5103(a) in that it clearly informed the veteran that 
he needed to submit competent medical evidence demonstrating 
that the currently diagnosed disabilities including 
cerebrovascular accident, hypertension and arteriosclerosis 
are linked to service.  This decision serves to further 
inform the veteran of the kind of evidence needed to make his 
claims well grounded.


ORDER

A well-grounded claim not having been presented, the claim 
for service connection for cerebrovascular accident is 
denied.

A well-grounded claim not having been presented, the claim 
for service connection for hypertension and arteriosclerosis 
is denied.



REMAND


The present appeal arises from the veteran's claim of 
entitlement to an increased evaluation for his service-
connected ischemic heart disease.  This disability is 
currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7005 as 60 percent disabling.

The Board notes that certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for disabilities involving 
the cardiovascular system have recently been changed.  
Specifically, on December 11, 1997, the VA published a final 
rule, effective January 12, 1998, to amend the section of the 
VA Schedule for Rating Disabilities dealing with 
cardiovascular disabilities.  62 FR 65207 (Dec. 11, 1997).  
Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the appellant 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

It appears from a July 1998 rating decision that the RO has 
considered the veteran's disability under both the old and 
new provisions of Diagnostic Code 7005.  However, the most 
recent VA examination report dated in April 1998 did not 
reference at what workload of METs the veteran experienced 
dyspnea, fatigue, angina, dizziness, or syncope.  Under the 
revised rating criteria, METs are a significant factor in 
determining the assigned level of disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following development and actions:

1. The veteran should be contacted and 
requested to furnish a complete list 
of all medical personnel and 
facilities from which he has received 
treatment for his heart disability 
since February 1995.  After obtaining 
the appropriate releases from the 
veteran where necessary, the health 
care providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining 
to the veteran.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.

2. After completion of the above, the RO 
should schedule the veteran for a VA 
examination with an appropriate 
specialist to determine the workload 
of METs at which the veteran 
experiences dyspnea, fatigue, angina, 
dizziness or syncope.  Prior to 
scheduling the examination, the RO 
should review the record and determine 
whether additional medical evidence is 
required to adjudicate the claim.  If 
so, such evidence should be obtained.  
The RO should then determine whether 
an increased evaluation is warranted 
under either the old or the new rating 
criteria pursuant to Karnas.  

If the benefit sought on appeal continues to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

